Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court properly concluded that petitioner sustained his burden of overcoming the validity of the assessment, and properly used an income approach to value the property. The court failed, however, to set forth the essential facts upon which it relied in arriving at its determination of the fair value of the property during the tax years in question (see, Matter of Four Seasons Fitness & Racquet Club v Assessor of Town of Amherst, 212 AD2d 1025). Consequently, the order must be reversed and the matter remitted to Supreme Court to comply with Real Property Tax Law § 720 (2). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Tax Certiorari.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.